Rule 106. Remainder of or Related Writings or Recorded StatementsIf a party introduces all or part of a  writing or recorded statement, an adverse party may require the  introduction, at that time, of any other part — or any other writing or  recorded statement — that in fairness ought to be considered at the  same time. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1930; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The  rule is an expression of the rule of completeness. McCormick §56. It is  manifested as to depositions in Rule 32(a)(4) of the Federal Rules of Civil Procedure, of which the proposed rule is substantially a restatement. The  rule is based on two considerations. The first is the misleading  impression created by taking matters out of context. The second is the  inadequacy of repair work when delayed to a point later in the trial.  See McCormick §56; California Evidence Code §356. The rule does not in  any way circumscribe the right of the adversary to develop the matter on  cross-examination or as part of his own case. For practical reasons, the rule is limited to writings and recorded statements and does not apply to conversations. Notes of Advisory Committee on Rules—1987 Amendment The amendments are technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The  language of Rule 106 has been amended as part of the restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended  to be stylistic only. There is no intent to change any result in any  ruling on evidence admissibility.